DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response dated 7/1/2022 and 8/10/2022 are acknowledged.
	Claims 1-63, 68-69, 73-74, 76 are canceled.
	Claims 64-67, 70, 75, and 77 have been amended.
	New claims 80-94 have been added. 
Claims 64-67, 70-72, 75, 77-94 are pending and under examination.


Rejections Withdrawn
	Rejection of claim 63 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of Applicant’s cancelation of the claim.
	Rejection of claim 48 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth is withdrawn in view of Applicant’s cancelation of the claim. 
	Rejection of claims 48-55, 57-61, 63-66, and 68-77 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for which the basis of the rejection was the term “inhibitor” is withdrawn in view of Applicants cancelation of claims 48-55, 57-61, 63, and amendments to claim 64.
	Rejection of claims 48-55, 57-61, 63-66, and 68-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating melanoma and breast cancer using antibodies 7G12 and 59D04, does not reasonably provide enablement for treating any cancer using any anti-CLPTM1 antibodies, is withdrawn in view of Applicants cancelation of claims 48-55, 57-61, 63, and amendments to claim 64, and Declarations under 37 C.F.R. 1.132 filed 7/1/2022 and 8/10/2022.
Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 64-67, 70-72, 75, 77-94 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Arguments
	Applicant argues that claims 64 and 89 define the product and claim 67 define the therapeutic agent in a manner that allows one skilled in the art to understand that the inventors have invented the claimed subject matter.
	As discussed above, claim 64 recites that the therapeutic agent is, in embodiment (i), an antibody having immune effector function selected from antibody dependent cell-mediated cytotoxicity (ADCC), antibody dependent cell-mediated phagocytosis (ADCP), and/or complement dependent cytotoxicity (CDC). ADCC, ADCP and CDC are recognized effects of antibodies and are known in the art. Those of ordinary skill are familiar with antibodies having such an immune effector function. As is known in the art, these effects are mediated by the Fc region of an antibody, and do not depend on the particular antigen binding site of the antibody. Thus, the specification clearly conveys the scope of such antibodies to one of ordinary skill in the art, without limitation as to the particular structure of such an antibody.
	In embodiment (ii) of claim 64 and according to claim 89, the therapeutic agent comprises an antibody conjugated to a cytotoxic or cytostatic drug (claim 64) or, specifically, a tubulin inhibitor. According to both claims 64 and 89, the antibody of the therapeutic agent is capable of binding to CLPTM1 with an affinity equal to or higher than that of antibody 59D04 or antibody 7G12, and both antibody 59D04 and antibody 7G12 are defined by their VL region and VH region amino acid sequences, and is capable of being internalized by the cell. The invention is directed to the use of an antibody having such binding ability in order to bind to a cell surface, not to any particular antibody structure. Thus, the specification clearly conveys the scope of such antibodies to one of ordinary skill in the art, without limitation as to the particular structure of such an antibody.
	According to both claims 64 and 89, the immune checkpoint inhibitor is defined as an antibody which binds to an immune checkpoint protein or to a receptor for an immune checkpoint protein. Such antibodies are known in the art and described in the specification, for example, at pages 11, 57 and 58. 	Thus, the specification clearly conveys the scope of such an immune checkpoint inhibitor to one of ordinary skill in the art, without limitation as to the particular structure of such an antibody.
	Finally, in the therapeutic product of claim 67, the CDR amino acid sequences are specified without variability. Thus, the specification clearly conveys the scope of such product to one of ordinary skill in the art.
Response to Arguments
	The rejection of claim 64 is maintained because there is a lack of written description regarding which anti-CLPTM1 antibodies and CLPTM1 binding agents would have the claimed function.
	Examiner acknowledges claim 64 recites that the therapeutic agent is, in embodiment (i), an antibody having immune effector function selected from antibody dependent cell-mediated cytotoxicity (ADCC), antibody dependent cell-mediated phagocytosis (ADCP), and/or complement dependent cytotoxicity (CDC). ADCC, ADCP and CDC are recognized effects of antibodies and are known in the art. Those of ordinary skill are familiar with antibodies having such an immune effector function. As is known in the art, these effects are mediated by the Fc region of an antibody, and do not depend on the particular antigen binding site of the antibody.
However, amended claim 64 and new claim 89 are still drawn to a product comprising an antibody, wherein the antibody is capable of binding to CLPTM1 with an affinity equal to or higher than that of antibody 59D04 or antibody 7G12, wherein antibody 59D04 comprises a VL region having an amino acid sequence as set forth in SEQ ID NO: 60, and a VH region having an amino acid sequence as set forth in SEQ ID NO: 59, and antibody 7G12 comprises a VL region having an amino acid sequence as set forth in SEQ ID NO: 63, and a VH region having an amino acid sequence as set forth in SEQ ID NO: 62.
	Examiner points out that product claims 64 and 89 are directed towards an antibody capable of binding to CLPTM1 at the surface of a cell and inhibiting growth and/or viability of said cell, wherein said antibody is capable of being internalized by the cell, wherein said antibody in said therapeutic agent is capable of binding to CLPTM1 with an affinity equal to or higher than that of antibody 59D04 or antibody 7G12. These are all functional limitations.
These encompass antibodies defined only by functional properties (e.g. antibody is capable of being internalized by the cell; antibody is capable of binding to CLPTM1 with an affinity equal to or higher than that of antibody 59D04 or antibody 7G12). They are not defined by any structure other than being a generic antibody as defined by the specification.
The specification only provides evidence that 59D04 is capable of being internalized (Example 11; Figure 14). Critical structures of 7G12 and 59D04 are disclosed in Example 12. Other CLPTM1 antibodies, such as G7, were not capable of internalization and degradation by transport to endosomes/lysosomes and thus not suitable for antibody drug conjugates (See Example 11). However, the genus of antibodies encompassed for use in the instant claims is far broader than just these antibodies. Even if the prior art is aware of additional antibodies, the totality of known antibodies would not be representative of each entire genus of antibodies capable of binding to CLPTM1 with an affinity equal to or higher than that of antibody 59D04 or antibody 7G12.
In the instant case, the art does not teach and the specification fails to provide sufficient descriptive information, such as definitive structural or functional features that are common to the broad claimed genus of antibodies that are antibodies capable of binding to CLPTM1 with an affinity equal to or higher than that of antibody 59D04 or antibody 7G12.
All the other claims directly, or indirectly, depend on claims 64 and 89.
Thus, as the new limitations recited in the amended claim and new claim (i.e. wherein the antibody is capable of binding to CLPTM1 with an affinity equal to or higher than that of antibody 59D04 or antibody 7G12) are still only functional limitations, the rejection is maintained.
	Claim 67 recites the term “or” in line 4, claim 67 is drawn in part to a therapeutic agent capable of binding to CLPTM1 at the surface of an immune cell and modulating its activity, wherein (i) the therapeutic agent is capable of inhibiting the growth and/or viability of an anti- inflammatory and/or immunosuppressive cell; 
	The claims still read on any therapeutic agent capable of binding to CLPTM1 at the surface of an immune cell and modulating its activity, wherein the therapeutic agent is capable of inhibiting the growth and/or viability of an anti- inflammatory and/or immunosuppressive cell. Further, it is noted that a binding agent comprising 6 CDRs according to section (i) encompasses non-antibody proteins comprising 6 CDRs. Thus, there is a lack of a written description regarding which non-antibody proteins comprising 6 CDRs would have the claimed function (i.e. have therapeutic activity and is capable of inhibiting the growth and/or viability of an anti- inflammatory and/or immunosuppressive cell).
	There is also a lack of a written description regarding which therapeutic agents that are anti-CLPTM1 antibodies and CLPTM1 binding agents would have the claimed function (i.e. have therapeutic activity and is capable of inhibiting the growth and/or viability of an anti- inflammatory and/or immunosuppressive cell) according to section (i) of instant claim 67, without the CDR amino acids specified. 
	Thus, the rejection of the claims is maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643 

/HONG SANG/Primary Examiner, Art Unit 1643